Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John S. Stritzinger seeks to appeal the magistrate judge’s order denying his motion to reopen his ease. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Stritzinger seeks to appeal is neither a final order nor an appeal-able interlocutory or collateral order. See 28 U.S.C. § 636(b) (2012). Accordingly, we deny leave to proceed in forma pauperis, deny Stritzinger’s pending motions, and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED